Dissenting Opinion
by Montgomery, J.:
Clearly there was evidence from which the jury in this case could charge the appellee-defendant with negligence on the basis that he entered this intersection after Stoner had been committed to it, and ran into the right side of the Stoner car with such force that it was propelled 75 feet from the point of impact. It was for the jury to determine which motorist entered the intersection first and thereby acquired the right of way under Section 1013 of The Vehicle Code of April 29, 1959, as amended, 75 P.S. 1013. Pugh v. Ludwig, 409 Pa. 517, 186 A. 2d 911 (1963).
Likewise it was for the jury to determine the contributing negligence of Stoner, who was traveling on the Parkway West, a divided thoroughfare, when the appellee entered this “T” intersection from his right on a two-lane road.
*462I would reverse the order of the lower court entering' judgment n.o.v. for the appellee and enter judgment for the appellant on the verdict rendered in his favor.
I respectfully dissent.
Hoffman, J., joins in this dissenting opinion.